By the Court.
The service of the summons, was illegal, but it is cured by the subsequent appearance of the defendants, (a)
The 2nd section of the act, “to prevent the fraudulent confessions of judgments,” passed the 29th January 1817, enacts, that when parties agree to enter, without process, any action before a justice of the peace, as permitted by the 19th section of the act entitled an act, constituting Courts for the trial of Small Causes, no judgment by confession shall be entered against the defendant unless an affidavit shall be made and filed, &c. This section, bjr its words and fair construction, applies only to actions, entered by agreement, without process. Such is not the present case. The parties here did not agree to enter the action ; nor was it entered without process : a summons was issued, served and returned. The suit was compulsory. No reason for reversal is therefore preceived. Let the judgment be affirmed.
Judgment affirmed.


 Stediford vs. Ferris, ante 109. Clifford vs. Overseer, &c., 8 Vr. Ayres vs. Swayze, 2 South. 813. Steward vs. Sears, 7 Vr. 175.